Exhibit 10.1

 

SHAREHOLDER AGREEMENT

 

THIS AGREEMENT made as of the 30th day of August, 2016.

 

BETWEEN:

 

Legacy Ventures International Inc.,
a corporation incorporated under the laws of Nevada

 

(hereinafter called the “Shareholder”)

 

AND:

 

R M Fresh Brands Inc.

a corporation incorporated under the laws of Ontario,

 

(hereinafter called the “Corporation”)

 

WHEREAS the Shareholder has, as of the date hereof, acquired Common shares in
the capital of the Corporation;

 

WHEREAS the parties wish to enter into this Agreement in order to make
arrangements regarding the organization and affairs of the Corporation and the
sale of shares of the Corporation under certain circumstances;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the respective
covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:

 

ARTICLE 1

DEFINITIONS AND INTERPRETATION

 

1.1 As used in this Agreement, the following words and phrases mean:

 

(a)“Act” means the Business Corporations Act (Ontario), as amended;

 

(b)“Affiliate” means an affiliate as that term is defined in the Act;

 

(c)“Arm’s Length” means arm’s length as that term is defined in the Income Tax
Act (Canada);

 





 

 

(d)“Board of Directors” means the board of directors of the Corporation from
time to time;

 

(e)“Fair Market Value” means the price determined in an open and unrestricted
market between informed prudent parties, acting at Arm’s Length and under no
compulsion to act, expressed in terms of money or money’s worth, as determined
by the accountant of the Corporation, or chartered business valuer appointed for
such purpose by the Corporation, in their final, sole and unfettered discretion;

 

(f)“Place of Closing” means the offices of the solicitors for the purchaser in
the subject transaction or such other place as may be agreed to by the vendor
and the purchaser in the subject transaction;

 

(g)“Shares” means the shares in the capital of the Corporation beneficially
owned or controlled by or held for the benefit of the Shareholder, whether now
owned or hereafter acquired; and

 

(h)“Time of Closing” means 2:00 p.m. or such other time on the Date of Closing
(as hereinafter defined in ARTICLE 8 or ARTICLE 9, as the case may be) as may be
agreed to by the vendor and the purchaser in the subject transaction.

 

1.2 All payments contemplated herein shall be paid in Canadian funds, in cash or
by certified cheque.

 

1.3 The division of this Agreement into articles and sections and the use of
headings therefor is for convenience of reference only and shall not affect the
interpretation or construction of this Agreement.

 

1.4 This Agreement shall be governed by and construed in accordance with the
laws of the Province of Ontario and the federal laws of Canada applicable
therein.

 

1.5 All words and personal pronouns relating thereto shall be read and construed
as the number and gender of the party or parties referred to in each case
required and the verb shall be construed as agreeing with the required word and
pronoun.

 

1.6 When calculating the period of time within which or following which any act
is to be done or step taken pursuant to this Agreement, the date which is the
reference date in calculating such period shall be excluded. If the last day of
such period is a non– business day, the period in question shall end on the next
business day.

 

1.7 Any references herein to any law, by–law, rule, regulation, order or act of
any government, governmental body or other regulatory body shall be construed as
a reference thereto as amended or re–enacted from time to time or as a reference
to any successor thereto.

 

2

 

 

ARTICLE 2

WARRANTIES AND COVENANTS

 

2.1 The Shareholder warrants that:

 

(a)it is the registered and beneficial owner of 100 issued and outstanding
Common shares of the Corporation;

 

(b)such shares are free and clear of all claims, liens and encumbrances
whatsoever and no person, firm, corporation, partnership, trust or other entity
has any agreement or option or right capable of becoming an agreement for the
purchase of any such shares; and

 

(c)it is a corporation organized under the laws of Nevada.

 

2.2 The Shareholder shall indemnify all other holders of shares of the
Corporation and directors and officers of the Corporation from and against any
and all liability, claims, damages, etc. arising directly or indirectly with
respect to the Corporation or its affairs to the extent of the Shareholder’s
proportionate share of the Common Shares.

 

ARTICLE 3

AUDIT WAIVER

 

3.1 The Shareholder hereby irrevocably agrees and consents to exempt the
Corporation from the requirements of the Act regarding the appointment and
duties of an auditor in respect of each and every financial year of the
Corporation.

 

ARTICLE 4

CONFIDENTIALITY, NON-SOLICITATION, NON-COMPETITION & ASSIGNMENT
OF INTELLECTUAL PROPERTY RIGHTS

 

4.1 Except as required under applicable securities laws and regulations of the
United States, the Shareholder agrees that it will not, without the prior
consent of the Board of Directors, disclose or release to any third party the
financial statements of the Corporation or an Affiliate of the Corporation or
any other financial, technical or administrative information he may have or
receive concerning the Corporation. The Shareholder shall not make any
disclosure or release without the prior written consent of the Corporation, not
to be unreasonably withheld or delayed.

 

4.2 The obligation of confidentiality contained herein shall continue in
perpetuity notwithstanding the termination of this Agreement or the sale of the
Shareholder’s shares in accordance with the terms of this Agreement.

 



3

 

 

4.3 The Shareholder shall not, without the prior written consent of the
Corporation, either individually or in partnership or jointly or in conjunction
with any person as principal, agent, employee, shareholder or in any other
manner whatsoever directly or indirectly, carry on or be engaged in or concerned
with any business directly competitive with the business carried on by the
Corporation in any territory in which the Corporation carries on business.

 

4.4 The Shareholder shall not, without the prior written consent of the
Corporation, either individually or in partnership or jointly in conjunction
with any other person as principal, agent, employee, shareholder or in any other
manner whatsoever, directly or indirectly hire any existing or previous
employee, consultant or contractor of the Corporation nor solicit or induce or
attempt to induce any persons who were employees, consultants or contractors of
the Corporation to terminate their employment, consultant, contracting or
similar arrangement with the Corporation; or solicit, divert or appropriate or
attempt to solicit, divert or appropriate any clients, customers or investors of
or in the Corporation for the purpose of supplying these customers, clients or
investors of or in the Corporation any goods or services which are competitive
with the goods or services supplied by the Corporation.

 

4.5 The Shareholder hereby confirms that the restrictive covenants concerning
non- competition and non-solicitation set forth above shall apply during the
period in which the Shareholder is a shareholder of the Corporation and for a
period of twelve (12) months thereafter.

 

4.6 The Shareholder shall promptly communicate and disclose to the Corporation
all inventions, improvements, modifications, discoveries, designs, formulae,
methods and processes made, discovered or conceived by the Shareholder either
alone or jointly with others, during the period in which the Shareholder holds
shares of the Corporation, providing that same relate to or are capable of being
used by the Corporation in the normal course of business. The Shareholder
acknowledges and declares that all inventions, improvements, modifications,
discoveries, designs, formulae, methods, processes as described above and all
patents and patent applications relating thereto are the property of the
Corporation. The Shareholder hereby assigns to the Corporation all of the right,
title and interest of the Shareholder in any such inventions, improvements,
modifications, discoveries, designs, formulae, methods and processes and any
patents or patent applications relating thereto. The Shareholder hereby waives
all moral rights with regard to the intellectual property described herein. The
Shareholder shall execute all instruments and documents and do all such further
acts and things as are necessary or desirable in the Corporation’s opinion, to
carry out the provisions of this Section whether during the period in which the
Shareholder holds shares of the Corporation or at any time thereafter.

 

4.7 All references in Article 4 to the “Corporation” shall be deemed to include
not only the Corporation but also all Affiliates thereof.

 



4

 

 

ARTICLE 5

RESTRICTION ON TRANSFER OF SHARES

 

5.1 The Shareholder covenants that it will not sell, assign, transfer, pledge,
mortgage, charge, create a security interest in, hypothecate, enter into any
agreement or option to or otherwise dispose of, encumber or deal with any of his
Shares, except with the prior written consent of the Board of Directors and in
compliance with applicable securities laws. In the event of any authorized
transfer of the Shareholder’s Shares, all transferees of such Shares shall
furnish a written agreement under which the transferee will agree to be bound by
the terms of this Agreement.

 

ARTICLE 6
LOCK-UP

 

6.1 In the event of an initial public offering of the Corporation, the
Shareholder covenants and agrees that it will not, for a period of 365 days
after the initial public offering of the Corporation, directly or indirectly,
offer, sell, contract to sell, lend, swap, or enter into any other agreement to
transfer the economic consequences of, or otherwise dispose of or deal with, or
publicly announce any intention to offer, sell, contract to sell, grant or sell
any option to purchase, hypothecate, pledge, transfer, assign, purchase any
option or contract to sell, lend, swap, or enter into any agreement to transfer
the economic consequences of, or otherwise dispose of or deal with, whether
through the facilities of a stock exchange, by private placement or otherwise,
any Shares, unless: (i) the prior written consent of the Board of Directors has
been obtained; or (ii) there occurs a bona fide take-over bid or similar
transaction involving a change of control of the Corporation, provided that in
the event that the take-over or similar transaction is not completed, any Shares
shall remain subject to the restrictions contained in this ARTICLE 6. For
purposes of this Section and any other Sections of this Agreement, any reference
to an initial public offering of the Corporation shall refer to any going public
transaction, including without limitation a reverse takeover.

 

ARTICLE 7

MAJORITY SALE

 

7.1 If any shareholder(s) of the Corporation representing not less than 50%
(“Majority Shareholders”) of the issued common shares of the Corporation agrees
to accept an offer made by a third party dealing at Arm’s Length to purchase,
directly or indirectly, substantially all of their shares, the Shareholder shall
be obliged at the request of the Corporation to sell all of its Shares to the
said third party for the price and on the terms equivalent to those set out in
the offer of the third party.

 



5

 

 

7.2 If, at any time, the Majority Shareholders have agreed to approve a transfer
or lease of all or substantially all of the assets of the Corporation in one
transaction or a series of transactions (an “Asset Sale Transaction”), the
Shareholder will be deemed to have granted to one Majority Shareholder selected
by all of the Majority Shareholders or, if no selection is made, to the
President of the Corporation, (the “Voting Nominee”) the following rights with
respect to the Shares:

 

(a)the right to exercise, as the Voting Nominee may in its absolute discretion
deem fit, all votes attached to the Shares at any meeting of the shareholders of
the Corporation, and at any adjournment of any meeting, with respect to the
approval of the Asset Sale Transaction;

 

(b)the right to sign, as the Voting Nominee may in its absolute discretion deem
fit, all resolutions of the Shareholder with respect to the approval of the
Asset Sale Transaction;

 

(c)the right to waive notice of any meeting of shareholders of the Corporation;
and

 

(d)all incidental and ancillary voting rights attached to the Shares and all
rights to initiate, participate in and consent to any action or proceeding of
the shareholders of the Corporation with respect to the approval of the Asset
Sale Transaction.

 

7.3 Waiver of Dissent Rights. The Shareholder will be deemed to have waived all
dissent rights with respect to the Asset Sale Transaction.

 

7.4 If, at any time, the Majority Shareholders have agreed to approve an initial
public offering (an “IPO”), the Shareholder will be deemed to have granted to
the Voting Nominee the following rights with respect to the Shares:

 

(a)the right to exercise, as the Voting Nominee may in its absolute discretion
deem fit, all votes attached to the Shares at any meeting of the shareholders of
the Corporation, and at any adjournment of any meeting, with respect to the
approval of the IPO;

 

(b)the right to sign, as the Voting Nominee may in its absolute discretion deem
fit, all resolutions of the Shareholder with respect to the approval of the IPO;

 

(c)the right to waive notice of any meeting of shareholders of the Corporation;
and

 

(d)all incidental and ancillary voting rights attached to the Shares and all
rights to initiate, participate in and consent to any action or proceeding of
the shareholders of the Corporation with respect to the approval of the IPO.

 

6

 

 

ARTICLE 8

TRIGGERING EVENTS

 

8.1 Triggering Events. If any of the following events (each a “Triggering
Event”) occurs:

 

(a)a transfer by the Shareholder of the Shares, except in compliance with this
Agreement;

 

(b)proceedings or other acts or actions through which the Shareholder may be
adjudicated bankrupt or insolvent or granted relief or protection under any law
relating to bankruptcy, insolvency, or relief of debtors, including under the
Bankruptcy and Insolvency Act (Canada) or other similar laws applicable to the
Shareholder; or

 

(c)a material breach by the Shareholder of any provision of this Agreement.

 

8.2 Notice. The Shareholder and/or the Shareholder’s administrator, or other
legal or personal representative, as the case may be, will give notice in
writing to the Corporation promptly following the occurrence of a Triggering
Event.

 

8.3 Purchase Option. The Shareholder grants to the Corporation an irrevocable
option (the “Purchase Option”), exercisable following a Triggering Event, to
purchase all or part of the Shares for 75% of the Fair Market Value in
accordance with the provisions set out in ARTICLE 9 below. The Purchase Option
may be exercised by the Corporation at any time within three hundred and
sixty-five (365) days of the occurrence of a Triggering Event by giving notice
in writing to the Shareholder specifying the intention of the Corporation to
exercise such right.

 

8.4 Date of Closing. The Corporation shall purchase the Shares on the thirtieth
(30th) day following the exercise of the Purchase Option, unless such date falls
on a weekend or holiday in which case the purchase shall take place on the first
Business Day following such weekend or holiday (the “Date of Closing”).
Notwithstanding the foregoing, the purchase price payable for the Shares shall
be payable as follows:

 

(a)25% shall be paid at the Time of Closing; and

 

(b)the remaining 75% shall be paid in two (2) consecutive annual instalments
commencing on the first anniversary of the Date of Closing.

 

8.5 In the event that the Shareholder requests approval of the Board of
Directors to transfer the Shares, the Corporation shall have the right to
purchase the Shares on the terms upon which the Shareholder proposed to transfer
the Shares. The Shareholder shall provide a copy of the offer received. The
price per Share shall be the lesser of the Fair Market Value or the price set
forth in the offer.

 

7

 

 

ARTICLE 9

ARRANGEMENT REGARDING PURCHASES

 

9.1 Any right of the Corporation to purchase the Shares of the Shareholder
provided for in this Agreement can be assigned by the Corporation to any third
party at its sole discretion.

 

9.2 At the Time of Closing, the Shareholder shall:

 

(a)do all things required in order to deliver good and marketable title to the
Shares being purchased (the “Purchased Shares”) to the Corporation free and
clear of any claims, liens and encumbrances whatsoever including, without
limitation, the delivery of any governmental releases and declarations of
transmission provided that, if at the Time of Closing the Purchased Shares are
not free and clear of all claims, liens and encumbrances whatsoever, the
Corporation may, without prejudice to any other rights which it may have,
purchase the Purchased Shares subject to such claims, liens and encumbrances. In
that event, the Corporation shall, at the Time of Closing, assume all
obligations and liabilities with respect to such claims, liens and encumbrances
and the purchase price payable by the Corporation for the Purchased Shares shall
be satisfied, in whole or in part, as the case may be, by such assumption. The
amount so assumed shall reduce the purchase price payable at the Time of
Closing; and

 

(b)either provide the Corporation with evidence reasonably satisfactory to the
Corporation that the Shareholder is not then a “non–resident” of Canada within
the meaning of the Income Tax Act (Canada) or provide the Corporation with a
certificate pursuant to Subsection 116 of the Income Tax Act (Canada) with a
certificate limit in an amount not less than the purchase price for the
Purchased Shares; provided that if such evidence or certificate is not
forthcoming, the Corporation shall be entitled to make the payment of tax
required under Article 116 of the Income Tax Act (Canada) and to deduct such
payment from the purchase price for the Purchased Shares.

 

9.3 If, at the Time of Closing, the Corporation or an Affiliate of the
Corporation is indebted to the Shareholder in an amount recorded on the books of
the Corporation or Affiliate and verified by the accountants of the Corporation
or Affiliate, as the case may be, the Corporation or Affiliate, as the case may
be, shall repay such amount to the Shareholder at the Time of Closing.

 

9.4 If, at the Time of Closing, the Shareholder is indebted to the Corporation
or an Affiliate of the Corporation in an amount recorded on the books of the
Corporation or Affiliate and verified by the accountants of the Corporation or
the Affiliate, as the case may be, the Shareholder shall repay such amount to
the Corporation or Affiliate at the Time of Closing.

 

8

 

 

9.5 If, at the Time of Closing, the Shareholder fails to complete the subject
transaction of purchase and sale, the Corporation shall have the right, if not
in default under this Agreement, without prejudice to any other rights which it
may have, upon payment of the purchase price payable to the Shareholder at the
Time of Closing to the credit of the Shareholder in the main branch of the
Corporation’s bankers in the City of Mississauga, to execute and deliver, on
behalf of and in the name of the Shareholder, such deeds, transfers, share
certificates, resignations or other documents that may be necessary to complete
the subject transaction and the Shareholder hereby irrevocably appoints the
President or Secretary of the Corporation and/or any other officer of the
Corporation as the Corporation may determine his attorney in that behalf in
accordance with the Powers of Attorney Act, R.S.O. 1990, P.20, and in accordance
with the said Act, the Shareholder declares that this power of attorney may be
exercised during any subsequent legal incapacity on his part.

 

ARTICLE 10
TERMINATION

 

10.1 This Agreement, except ARTICLE 4 and ARTICLE 6 which will continue as
contemplated therein, shall terminate on the earlier of:

 

(a)the issuance of a receipt for a final prospectus in respect to the
Corporation by the Ontario Securities Commission (or similar securities
commission);

 

(b)the completion of the sale of the Shareholder’s Shares in accordance with the
provisions of this Agreement; or

 

(c)following completion by the Corporation of a going public transaction, the
Shareholder’s distribution of all of the Shares on a pro-rata basis to all of
its shareholders in compliance with applicable securities laws.

 

ARTICLE 11

GENERAL CONTRACT PROVISIONS

 

11.1 All share certificates of the Corporation registered in the name of the
Shareholder shall have the following legend endorsed thereon forthwith after the
execution of this Agreement:

 

“The shares represented by this certificate are subject to an agreement dated as
of the 30th day of August, 2016 made among Legacy Ventures International Inc.
and the Corporation.”

 



9

 

 

11.2 All notices, requests, demands or other communications by the terms hereof
required or permitted to be given by one party to another shall be given in
writing by personal delivery or courier, by prepaid registered mail or sent by
e-mail, facsimile or functionally equivalent electronic means of communication,
addressed to such other party or delivered to such other party as follows:

 

(a)To the Shareholder at:

 

2602 Innisfil Road

Mississauga, ON L5M 4H9

 

Attention: President

Email: evanjclifford@gmail.com

 

(b)To the Corporation at:

 

601-5770 Hurontario St.
Mississauga, ON L5R 3G5

 

Attention: President

Email:_________________

 

or at any other address as may be given by any of them to the other in writing
from time to time and such notices, requests, demands or other communications
shall be deemed to have been given or made and received on the day it is so
delivered, or, if sent by prepaid registered mail, on the fifth (5th) Business
Day after which it is so mailed. Any communication transmitted by e-mail or
other form of electronic communication will be deemed to have been given or made
and received on the day on which it was transmitted (but if the communication is
transmitted on a day which is not a Business Day or after 4:00 p.m. (local time
of the recipient)), the communication will be deemed to have been received on
the next Business Day. If a strike or lockout of postal employees is then in
effect, or generally known to be impending, every communication must be effected
by personal delivery, or by facsimile, e-mail or functionally equivalent
electronic means.

 

11.3 The parties shall sign such further and other documents, cause such
meetings to be held, resolutions passed and by–laws enacted, exercise their vote
and influence, do and perform and cause to be done and performed such further
and other acts and things as may be necessary or desirable in order to give full
effect to this Agreement and every part hereof.

 

11.4 Time shall be of the essence of this Agreement and of every part hereof and
no extension or variation of this Agreement shall operate as a waiver of this
provision.

 



10

 

 

11.5 This Agreement constitutes the entire agreement between the parties hereto
with respect to all of the matters herein and its execution has not been induced
by, nor do any of the parties hereto rely upon or regard as material, any
representations or writings whatsoever not incorporated herein and made a part
hereof.

 

11.6 This Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators,
successors, assigns and legal representatives.

 

11.7 This Agreement may be executed in several counterparts, each of which so
executed shall be deemed to be an original and such counterparts together shall
be but one and the same instrument.

 

11.8 Any finding that a provision of this Agreement is invalid or unenforceable
shall apply only to such provision and such provision shall be deleted from this
Agreement without affecting the enforceability of the balance of this Agreement.

 

11.9 The Shareholder acknowledges that it has read and understood the terms and
conditions of this Agreement and acknowledges and agrees that it has had the
opportunity to seek, and was neither prevented nor discouraged by the
Corporation from seeking, any independent legal advice which it considered
necessary prior to the execution and delivery of this Agreement and that, in the
event that it did not avail itself of that opportunity prior to signing this
Agreement, it did so voluntarily without any undue pressure, and agrees that its
failure to obtain independent legal advice will not be used by it as a defence
to the enforcement of its obligations under this Agreement.

 

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

 

11

 

 

IN WITNESS WHEREOF the parties hereto have duly executed this agreement as of
the date first above written.

 



  Legacy Ventures International Inc.         By: /s/ Evan Clifford   Name: Evan
Clifford   Office: CEO         R M Fresh Brands Inc.         By: /s/ Rony Patel 
  Name: Rony Patel   Office: President

 

 

12



 

 

